Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 7/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,522,860 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 4, 8-10, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomfield (US 2004/0163312) in view of Isomura (JP H07-320763A with references in the rejection made to a machine translation) and Edlund (US 2006/0272212) and Martinie (US 2007/0051667).
Regarding claims 1, 4, 8, 10, 12 and 14, Bloomfield discloses a hybrid fuel cell system comprising: a fuel supply system including a fuel tank (where diesel fuel 20 is stored) including a combustible fuel (diesel, see paragraph 21), a start-up subsystem (a system including boiler 100a), a reforming subsystem (40, 50, 60), the start-up subsystem including a steam generator (boiler 100a) downstream from the fuel tank that is configured to receive the fuel from the fuel tank (see paragraph 28 and Fig. 20 which shows the fuel sources is connected to the burner 100b) and to generate steam to raise an operating temperature of the reforming subsystem, and based on an operating temperature of the reforming subsystem (this limitation does not add structure to the claimed apparatus, but merely discloses how it is used/operated), and the reforming subsystem is configured to receive the fuel from the fuel tank and to reform the fuel from the fuel tank to generate a hydrogen enriched gases and steam mixture (see Fig. 1 which illustrates fuel 20 being sent to the reforming system (50, 60) to generate a hydrogen enriched gas, see paragraph 11); 
a water supply system (such as condenser 80) having a source of water (sourced from the condensed synthesis gas) that provides water for the steam generator (see Fig. 1 which illustrates water traveling from condenser 80 to boiler 100a), the water supply system including 
a fuel cell stack (70) downstream from the condenser and having an anode inlet (see conduit 92) in fluid communication. 
Bloomfield teaches generation of a syngas/reformate for introduction into a fuel cell and teaches an embodiment where this hydrogen can be stored prior to entrance into a fuel cell (paragraph 27), but is silent to pressure management of the reformate stream going to the fuel cell.  More specifically, Bloomfield does not teach a depressurization system which is configured to receive the hydrogen enriched gases from the water condenser and reduce a pressure of the hydrogen enriched gases.
Isomura also discloses a reforming system which feeds a fuel cell (see abstract).
Isomura teaches generation of a hydrogen enriched gas in a reformer (4, see top paragraph on page 5) and feeding this gas to a storage unit (5) and subsequently to a fuel cell (9).  Isomura goes on to disclose the preference for maintaining the pressure to the fuel cell at a constant rate by providing a pressure reducing valve 10 prior to introduction of the hydrogen enriched gas into the fuel cell (see page 4, 2nd-4th paragraphs).  
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the pressure reducing valve configuration of Isomura to the apparatus of Bloomfield in order to control the pressure of the gas entering the fuel cell.  

Edlund also disclose a reforming system (see abstract).
Edlund teaches a fuel source (16) that is fed to the reforming system (via conduit 18) and to the burner (60, see Fig. 20).  The liquid fuel is fed to the burner via a pump (paragraph 104) during a startup process in order to heat the reformer and the system temperature to a desired temperature and expedite startup (paragraph 104).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the pump and burner feed stream of Edlund in the apparatus of Bloomfield in order to speed the startup process by initially burning the fuel to bring the reforming catalyst to a desired temperature as well as producing steam before the system is able to produce it in situ.
Bloomfield, as modified above, further discloses the reforming subsystem further comprises: 
a mixing valve (vaporizer 40, paragraph 22) in direct fluid communication with the fuel pump (as modified in claim 1 above, the fuel pump provides flow for the fuel stream to go to the reformer and/or burner) to receive fuel from the fuel tank (via conduit 32) and in direct fluid communication with the steam generator (100a, via conduit 38) to receive the steam heated by the steam generator, the mixing valve configured to combine the fuel with the steam to create a mixture of fuel and steam (see paragraph 22 which discloses vaporizer, or any other mixing apparatus/valve is used to mix the steam and the fuel prior to entry into the reformer);
a reformer (50, 60) in fluid communication with the mixing valve (40) to receiver the mixture of fuel and the steam (as mentioned above); and 

Furthermore, Bloomfield does not explicitly disclose a “tank” that is directly connected to the pump.
Martinie, like Bloomfield, teaches desulfurizing a diesel fuel (see abstract).  
Martinie teaches desulfurizing the diesel, and then storing it in a tank (see LSD Diesel depicted in Fig. 1).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the desulfurized storage tank of Martinie in the apparatus of modified Bloomfield in order to store a large amount of desulfurized diesel and remove the need for the desulfurizer in the process of Martinie.
Regarding limitations recited in claims 1 and 10 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 9, Bloomfield further discloses the steam generator is downstream from the fuel cell stack to combust one or more exhaust gases from the fuel cell stack (see Fig. 1 which illustrates a burner/boiler which combusts exhaust gases from the fuel cell (conduit 72) to generate steam). 
Regarding claim 15, Bloomfield further discloses the steam generator is configured to receive the fuel from the fuel tank based on a start-up command for the fuel cell system (fuel from the fuel tank is routed to the steam generator, as depicted in Fig. 1, but the italicized portion is directed to a manner of operating the claimed apparatus and does not add any structural features).. 
Regarding limitations recited in claim 15 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.

Claims 2, 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomfield (US 2004/0163312) in view of Isomura (JP H07-320763A with references in the rejection made to a machine translation) and Edlund (US 2006/0272212) and Martinie (US 2007/0051667) as applied to claims 1 and 10 above, and further in view of Wellington (US 2003/0079877).
Regarding claims 2, 3 and 11, modified Bloomfield teaches a system in which the pressure of the hydrogen enriched gas is reduced prior to entering the fuel cell, but does not explicitly disclose a turbine connected to a generator to accomplish this pressure reduction.
Wellington also discloses a system which produces synthesis gas/hydrogen enriched gas (paragraphs 131-136).
Wellington teaches that reduction of the pressure of synthesis gas can be done in a way which produced a valuable by-product such as electricity (paragraph 136).
.

Claim 6, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomfield (US 2004/0163312) in view of Isomura (JP H07-320763A with references in the rejection made to a machine translation) and Edlund (US 2006/0272212) and Martinie (US 2007/0051667), and further in view of Clawson (US 2003/0170518).
Regarding claims 6, 7 and 16, Bloomfield teaches a fuel cell which comprises an anode and cathode, but stops short of teaching a gas stream fed to the cathode (although there is recitation of a cathode tail-gas (paragraph 13).  More specifically, Bloomfield does not teach:
-a gas supply system in fluid communication with the fuel cell stack to supply the fuel cell stack with a gas, or 
- a heat exchanger upstream from the fuel cell stack configured to heat the gas from the gas supply system.
Clawson also discloses a fuel cell system (see abstract).
Clawson teaches a fuel cell (44) that has an anode and cathode (C, see Fig. 1).  Clawson teaches a gas supply system (64) which feeds the cathode with oxygen/air and teaches that this stream can be mixed with the gas from the gas supply system to humidify the air stream while also transferring heat to the air stream (paragraph 31).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the gas supply system of Clawson to the system of modified Bloomfield in order to humidify and heat the air stream/gas stream that enters the cathode of modified Bloomfield.

Allowable Subject Matter
Claims 5 and 18 allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches nor suggests that the claimed depressurization system includes a water condenser assembly which receives streams of both the hydrogen enriched gases and the hydrogen enriched gases at the reduced pressure and condenses water in the hydrogen enriched gases with the hydrogen enriched gases at the reduced pressure. 

Response to Arguments
Applicant’s arguments filed 7/23/2021 have been considered but are moot because they are directed toward the previous rejection and are not applicable to the new rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.